                   1
                   2
                   3
                   4
                   5
                   6
                   7
                   8                         UNITED STATES DISTRICT COURT
                   9                      EASTERN DISTRICT OF CALIFORNIA
                10
                11     Jennifer Malm,                     Case No. 2:19-cv-00239-MCE-EFB
                12                 Plaintiffs,            Hon. Morrison C. England, Jr.
                13           vs.
                                                          ORDER DISMISSING ENTIRE
                14     Macalester College,                ACTION WITH PREJUDICE
                15                 Defendant(s).
                                                          [Filed Concurrently with Joint Stipulation
                16                                        for Dismissal of Entire Action with
                                                          Prejudice Under F.C.R.P. 41(a)(1)(A)(ii)]
                17
                18
                19
                20
                21
                22
                23
                24
                25
                26
                27
                28
F AEGRE B AKER                                                                    ORDER DISMISSING ENTIRE
 D ANIELS LLP                                                                       ACTION WITH PREJUDICE
ATTORNEYS AT LAW                                                               CASE NO. 2:19-cv-00239-MCE-EFB
  LOS ANGELES
                   1         Pursuant to the Joint Stipulation for Dismissal of Entire Action with
                   2   Prejudice Under F.R.C.P. 41(a)(1)(A)(ii) (Dkt. No. 9), entered into by the parties
                   3   seeking to dismiss the entire action with prejudice,
                   4                IT IS HEREBY ORDERED that the Stipulation (Dkt. No. 9) is
                   5   APPROVED and the entire matter is hereby dismissed with prejudice under
                   6   F.R.C.P. 41(a)(1)(A)(ii), with each party to bear its own costs and attorneys’ fees.
                   7   The Clerk of Court is directed to close the file.
                   8         IT IS SO ORDERED.
                   9   Dated: May 21, 2019
                10
                11
                12
                13
                14
                15
                16
                17
                18
                19
                20
                21
                22
                23
                24
                25
                26
                27
                28
                                                                 -2-
F AEGRE B AKER                                                                   [PROPOSED] ORDER DISMISSING ENTIRE
 D ANIELS LLP                                                                                ACTION WITH PREJUDICE
ATTORNEYS AT LAW                                                                        CASE NO. 2:19-cv-00239-MCE-EFB
  LOS ANGELES
